Exhibit 10.2 Execution Version ACCELERIZE INC. WARRANT PURCHASE AGREEMENT This Warrant Purchase Agreement (this “ Agreement ”) is made as of August 14, 2015, by and between Accelerize Inc. , a Delaware corporation with its principal office at 20irch Street, Suite 250, Newport Beach, California 92660 (the “ Company ”), and those purchasers listed on the attached Exhibit A , as such exhibit may be amended from time to time (each a “ Purchaser ”, and collectively, the “ Purchasers ”). Recitals A.The Company has authorized the sale and issuance of warrants to purchase 0.6 shares of the common stock of the Company, $0.001 par value per share (the “ Common Stock ”) to certain investors in a private placement (the “ Offering ”). B.Pursuant to Section 4(a)(2) of the Securities Act of 1933 (the “ Securities Act ”) and Rule506(b) promulgated thereunder, the Company desires to sell to the Purchasers listed on the attached Exhibit A , as such exhibit may be amended from time to time, and such Purchasers, severally and not jointly, desire to purchase from the Company warrants to purchase that aggregate number of shares of Common Stock set forth opposite such Purchaser’s name on Exhibit A on the terms and subject to the conditions set forth in this Agreement. Terms and Conditions Now, therefore, in consideration of the foregoing recitals and the mutual covenants and agreements contained herein, the parties hereto, intending to be legally bound, do hereby agree as follows: 1.Purchase of the Warrants. 1.1Agreement to Sell and Purchase. At the Closing (as hereinafter defined), the Company will issue and sell to each of the Purchasers, and each Purchaser will, severally and not jointly, purchase from the Company, the warrants (the “ Warrants ”) to purchase such number of shares of Common Stock of the Company (the “ Warrant Shares ”) set forth opposite such Purchaser’s name on Exhibit A for an aggregate purchase price set forth opposite such Purchaser’s name on Exhibit A (the “ Purchase Price ”). The Warrants shall be in the form set forth hereto as Exhibit B . The purchase price for each Warrant to be purchased hereunder shall be $0.00001 per Warrant Share covered by such Warrant. Placement Agent Fee . The Purchasers acknowledge that the Company intends to pay to Craig-Hallum Capital Group LLC, in its capacity as the placement agent for the Offering (the “ Placement Agent ”), a fee in respect of the sale of Warrants to any Purchaser. The Company shall indemnify and hold harmless the Purchasers from and against all fees, commissions, or other payments owing by the Company to the Placement Agent or any other persons from or acting on behalf of the Company hereunder. 1.3Closing; Closing Date. The completion of the sale and purchase of the Warrants (the “ Closing ”) shall be held at 9:00 a.m. (Central Time) as soon as practicable following the satisfaction of the conditions set forth in Section 4 (the “ Closing Date ”), at the offices of Sullivan & Worcester LLP, 1633 Broadway, New York, New York 10019, or at such other time and place (or remotely by facsimile or other electronic transmission) as the Company and Purchasers may agree. 1.4Delivery of the Warrants. At the Closing, subject to the terms and conditions hereof, the Company will deliver to each Purchaser a Warrant or Warrants, in such denominations and registered in such names as such Purchaser may designate by notice to the Company, an instrument representing the Warrants, dated as of the Closing Date (each such instrument, a “ Certificate ”), against payment of the purchase price therefor by cash in the form of wire transfer, unless other means of payment shall have been agreed upon by the Purchasers and the Company. Page 1 2.Representations and Warranties of the Company. The Company hereby represents and warrants to each Purchaser: 2.1Authorization. All corporate action on the part of the Company, its officers and directors necessary for the authorization, execution and delivery of this Agreement has been taken. The Company has the requisite corporate power to enter into this Agreement and carry out and perform its obligations under the terms of this Agreement. At the Closing, the Company will have the requisite corporate power to issue and sell the Warrants and the Warrant Shares. This Agreement has been duly authorized, executed and delivered by the Company and, upon due execution and delivery by the Purchasers, this Agreement will be a valid and binding agreement of the Company, enforceable against the Company in accordance with its terms, except as rights to indemnity hereunder may be limited by federal or state securities laws and except as enforceability may be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting creditors’ rights generally or by equitable principles. 2.2No Conflict with Other Instruments. The execution, delivery and performance of this Agreement, the issuance and sale of the Warrants to be sold by the Company under this Agreement, the issuance of the Warrant Shares upon exercise of the Warrants and the consummation of the actions contemplated by this Agreement (which for all purposes herein shall include exercise of the Warrants) will not (A) result in any violation of, be in conflict with, or constitute a default under, with or without the passage of time or the giving of notice: (i) any provision of the Company’s or its subsidiaries’ Certificate of Incorporation or Bylaws as in effect on the date hereof or at the Closing; (ii) any provision of any judgment, arbitration ruling, decree or order to which the Company or its subsidiaries are a party or by which they are bound; (iii) any bond, debenture, note or other evidence of indebtedness, or any lease, contract, mortgage, indenture, deed of trust, loan agreement, joint venture or other agreement, instrument or commitment to which the Company or any subsidiary is a party or by which they or their respective properties are bound; or (iv) any statute, rule, law or governmental regulation or order applicable to the Company or any of its subsidiaries, except, in the case of (ii), (iii) and (iv) above, would not have a Material Adverse Effect (as hereinafter defined); or (B) result in the creation or imposition of any lien, encumbrance, claim, security interest or restriction whatsoever upon any of the properties or assets of the Company or any subsidiary or any acceleration of indebtedness pursuant to any obligation, agreement or condition contained in any bond, debenture, note or any other evidence of indebtedness or any indenture, mortgage, deed of trust or any other agreement or instrument to which the Company or any subsidiary are a party or by which they are bound or to which any of the property or assets of the Company or any subsidiary is subject. No consent, approval, authorization or other order of, or registration, qualification or filing with, any regulatory body, administrative agency, or other governmental body is required for the execution and delivery of this Agreement by the Company and the valid issuance or sale of the Warrants by the Company pursuant to this Agreement, other than such as have been made or obtained and that remain in full force and effect, and except for the filing of a Form D or any filings required to be made under state securities laws. 2.3Certificate of Incorporation; Bylaws. The Company has made available to the Purchasers true, correct and complete copies of the Certificate of Incorporation and Bylaws of the Company, as in effect on the date hereof. 2.4Organization, Good Standing and Qualification. The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of Delaware and has all requisite corporate power and authority to carry on its business as now conducted. The Company and each of its subsidiaries has full power and authority to own, operate and occupy its properties and to conduct its business as presently conducted and is duly qualified to transact business and is in good standing in each jurisdiction in which the failure so to qualify would have a material adverse effect on its or its subsidiaries’ business, financial condition, properties, operations, prospects or assets or its ability to perform its obligations under this Agreement (a “ Material Adverse Effect ”). Page 2 SEC Filings ; Financial Statements. As used herein, the “ Company SEC Documents ” means all reports, schedules, forms, statements and other documents filed or furnished, as applicable, by the Company under the Securities Exchange Act of 1934 (the “ Exchange Act ”), including pursuant to Section 13(a) or 15(d) thereof, including the exhibits thereto and documents incorporated by reference therein. As of their respective filing dates, the Company SEC Documents since December 31, 2014 complied in all material respects with the requirements of the Securities Act and the Exchange Act and the rules and regulations of the Securities and Exchange Commission (the “
